Citation Nr: 0624965	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected residuals of a left acromioplasty with 
distal clavicle excision, to include an initial evaluation in 
excess of 20 percent for the period prior to March 20, 2002.  

2.  Entitlement to an extraschedular rating pursuant to the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) and § 4.16(b), for the service-connected 
residuals of a left acromioplasty with distal clavicle 
excision.  

3.  Entitlement to service connection, to include on a 
secondary basis, for a claimed right shoulder disorder.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the RO.  

The Board remanded this case to the RO in July 2005 for 
further development of the record.  

The issue of an extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) and § 4.16(b), for the 
service-connected residuals of a left acromioplasty with 
distal clavicle excision is addressed in the REMAND portion 
of this document.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is shown to be left-hand dominant.  

2.  For the period prior to March 20, 2002, the service-
connected residuals of a left acromioplasty with distal 
clavicle excision are shown to be productive of a disability 
picture that more nearly approximates that of limitation of 
arm motion of the dominant extremity to 25 degrees from side.  

3.  Beginning on March 20, 2002, the service-connected 
residuals of a left acromioplasty with distal clavicle 
excision are not shown to be productive of a disability 
picture that exceeds that of unfavorable ankylosis of the 
scapulohumeral articulation of the dominant extremity, with 
abduction limited to 25 degrees from side.  

4.  The veteran is shown to have a right shoulder rotator 
cuff tear that as likely as not was aggravated by the 
service-connected left shoulder disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected residuals of a left 
acromioplasty with distal clavicle excision for the period 
prior to March 20, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a including Diagnostic Codes 5200, 5201, 5202 (2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected residuals of a 
left acromioplasty with distal clavicle excision for the 
period beginning on March 20, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5200, 
5201, 5202 (2005).  

3.  By extending the benefit of the doubt to the veteran, his 
right shoulder disability manifested by is proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notices provided in September 2002, February 2004 and 
August 2005 fulfilled the provisions of 38 U.S.C.A. § 5103(a) 
save for a failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the right shoulder disability, and to establish an 
effective date for the left shoulder disorder.  

The Board points out, however, that the veteran's claim for a 
higher initial rating for his left shoulder disorder was 
substantiated both when the RO granted service connection for 
the disorder, and when the RO increased the evaluation 
assigned the disorder to 40 percent, and assigned an 
effective date for the increase.  See generally, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the right shoulder claim, given that the Board has 
determined that service connection is warranted for the 
disorder, he has not been prejudiced by any failure to notify 
him of the information and evidence necessary to substantiate 
the initial rating assigned or effective date for the grant 
of service connection.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran was 
examined on multiple occasions in connection with both 
claims.  

Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  


I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the residuals of a left acromioplasty with distal clavicle 
excision, and the Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


Factual background

Service connection for the veteran's left shoulder disorder 
was granted in March 2002, with an assigned 20 percent 
disabling effective on August 4, 1999.  He disagreed with the 
rating assigned in September 2002, and thereafter appealed 
the matter to the Board.  

In April 2002, the veteran was assigned a temporary total 
evaluation for the disability effective on January 3, 2000 
through May 31, 2000; the RO assigned a 20 percent evaluation 
for the period beginning on June 1, 2000.  

In October 2002, the evaluation was increased to 40 percent 
disabling, effective on March 20, 2002.  

In February 2006 the RO increased the disability rating to 50 
percent disabling, effective on March 20, 2002; this 
evaluation has remained in effect since that time.  

The service medical records show treatment for left shoulder 
strains.  

The VA treatment records for 1994 to December 2003 show that 
the veteran presented in August 1999 with severe left 
shoulder pain secondary to a rotator cuff tear, which had not 
been alleviated by physical therapy.  

The veteran was advised that if the shoulder remained 
nonresponsive to physical therapy, he would require surgery.  
The examination showed diminished, but active, range of left 
shoulder motion, with some weakness.  

In light of continued complaints of left shoulder pain, 
stiffness, and interference with his activities of daily 
living, he thereafter underwent left shoulder open 
acromioplasty, distal clavicle excision, and rotator cuff 
repair in January 2000.  

The records show that in March 2000, the veteran still 
experienced diminished left shoulder motion, with forward 
flexion to 120 degrees, abduction to 90 degrees, and external 
rotation to 20 degrees.  

By July 2000, the veteran's range of forward flexion had 
diminished to between 90 and 100 degrees, with no change in 
abduction or external rotation, and he demonstrated 
significant weakness in the rotator cuff muscles.  

The X-ray studies showed a high-riding left humeral head.  
The treating physician noted that physical therapy would not 
likely benefit the veteran any further.  

Subsequent treatment records up through 2002 continued to 
show left shoulder complaints.  An entry for March 20, 2002 
addressed his right shoulder disorder, but not the left 
shoulder disability.  

The treatment records since 2002 document substantial left 
shoulder weakness, with progressively diminishing range of 
active motion; his forward flexion diminished from 170 to 30 
degrees; and his abduction diminished from 120 to 40 degrees.  
The diagnostic studies for June 2002 noted the absence of 
lesions, definite glenohumeral degenerative disease or 
definite rotator cuff tear.  

The treatment records note that he worked as a mechanic until 
1997.  An August 2002 entry indicates that he was unemployed 
and waiting on an opinion as to his ability to work in light 
of a right shoulder disorder.  

At a March 2002 VA examination, the veteran indicated that 
used to work as a mechanic, but was unable to perform 
overhead activities using his left arm, or lift more than 20 
pounds.  

The examination disclosed 4+/5 strength in the left shoulder, 
with no instability.  There was a palpable defect in the 
insertion of the rotator cuff and to his greater tuberosity.  
He could forward flex the shoulder to 90 degrees; abduct it 
to 80 degrees; and externally rotate it to 45 degrees.

The veteran attended a VA examination in October 2002, at 
which time he reported currently working as a mechanic.  He 
reported experiencing decreased mobility in the left 
shoulder, as well as decreased endurance and increased 
fatigue with use of the shoulder joint.  

The examination showed that he was left-hand dominant, with 
3/5 strength in the left shoulder.  He could forward flex to 
30 degrees; abduct to 50 degrees; adduct to 20 degrees; 
externally rotate to 40 degrees; and internally rotate to 10 
degrees.  No neurological abnormalities were identified.  

In March 2003, the veteran asserted that his left shoulder 
disorder had affected his employability since about 1997, and 
that he was unable to use the left arm to lift objects.  He 
reported that he last worked from October to November 2002. 

At an April 2003 VA examination, the veteran reported that he 
had no remaining strength in his left shoulder.  He was able 
to forward flex the left shoulder to 20 degrees, and abduct 
it to 20 degrees; he could not perform external or internal 
rotations.  The examiner concluded that the veteran's left 
shoulder was nonfunctional.  

At an October 2003 hearing before a Decision Review Officer 
(DRO) at the RO, the veteran did not present any testimony 
concerning his left shoulder.  The DRO offered his lay 
opinion concerning the appearance of the veteran's shoulder.  

The veteran attended a VA fee basis examination in November 
2003.  He reported that he could not lift his left arm above 
his head or perform heavy activity using the shoulder joint.  

He reported left shoulder weakness, stiffness, fatigue and 
lack of endurance, but denied any swelling, instability, or 
giving way.  He denied any episodes of subluxation or 
dislocation, and denied using assistive devices.  

The examination showed 4+/5 strength in the left shoulder.  
He was able to forward flex the shoulder to 30 degrees, 
abduct it to 25 degrees, and externally rotate it to 35 
degrees.  The examiner concluded that the veteran's left 
shoulder was essentially nonfunctional in terms of motion, 
but had no signs of impingement.  

At a March 2004 VA examination, the veteran reported an 
inability to use his left shoulder.  The examination showed 
he could not forward flex or abduct the shoulder on active 
motion testing.  He could externally rotate it to 30 degrees, 
and internally rotate it to 20 degrees.  The VA examiner was 
unable to perform impingement testing secondary to shoulder 
stiffness.  The examiner concluded that the left shoulder was 
effectively without function.  

The veteran attended a VA examination in August 2005.  He 
reported left shoulder pain, weakness and stiffness, but 
denied any swelling, instability, or giving way.  He denied 
any episodes of dislocation, or the use of an assistive 
device.  

The examination showed the absence of left shoulder function, 
although motor function and sensation were considered intact.  
The left shoulder was described as ankylosed, with no motion 
other than 10 degrees of external rotation.  There was 
shoulder atrophy.  The X-ray studies showed distal clavicle 
resection, some humeral head escape, and osteoarthritis.  The 
examiner concluded that the veteran had severe adhesive 
capsulitis.  


Analysis

The RO evaluated the veteran's service connected left 
shoulder disorder as 20 percent disabling for the period 
prior to March 20, 2002, and as 50 percent disabling from 
March 20, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

With respect to the dominant extremity, that code provides 
for assignment of a 20 percent evaluation for limitation of 
arm motion at shoulder level, and a 30 percent evaluation for 
limitation of arm motion to midway between side and shoulder 
level.  A maximum 40 percent evaluation is assignable for 
limitation of arm motion to 25 degrees from side.  

Under Diagnostic Code 5200, a maximum 50 percent rating is 
assigned if there is unfavorable ankylosis of the 
scapulohumeral articulation of the dominant extremity, with 
abduction limited to 25 degrees from the side.  

A 40 percent evaluation is warranted for intermediate 
ankylosis between favorable and unfavorable, and a 30 percent 
evaluation is warranted for favorable ankylosis with 
abduction to 60 degrees with the ability to reach mouth and 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

With respect to the dominant arm, a 30 percent evaluation is 
warranted for malunion of the humerus with marked deformity, 
or for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  

A 50 percent evaluation is warranted for fibrous union of the 
humerus.  A 60 percent evaluation is assignable for nonunion 
of the humerus (false flail joint).  An 80 percent evaluation 
is warranted for loss of head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

With respect to the period prior to March 20, 2002, after 
careful review of the record, the Board finds that the left 
shoulder disorder is productive of a disability picture that 
more nearly approximates that of limitation of arm motion of 
the dominant extremity to 25 degrees from side.  

In this regard, the Board notes that since even before August 
1999, the veteran experienced left shoulder pain, stiffness, 
weakness and diminished motion from his rotator cuff tear.  
Those symptoms, and the failure of physical therapy to 
relieve the symptoms, led to surgery in January 2000.  

The treatment records show that following surgery, the 
veteran continued to experience diminished range of shoulder 
motion, accompanied by pain and substantial weakness.  

Given that the severity of his symptoms prompted major 
surgery in January 2000, and as the surgery apparently did 
not alleviate the symptoms to any appreciable extent, and in 
consideration of the substantial level of functional 
impairment from left shoulder pain and weakness, the Board 
finds that the veteran's left shoulder impairment was 
equivalent to limitation of arm motion to 25 degrees from 
side.  

The Board consequently finds that the evidence supports 
assignment of a 40 percent evaluation for the period prior to 
March 20, 2002.  

The Board finds, however, that the veteran is not entitled to 
an evaluation in excess of 40 percent for this period.  

In this regard, the Board points out that while the veteran's 
range of arm motion was diminished, he still retained active 
motion in the shoulder, and the shoulder  joint clearly was 
not ankylosed.  A higher rating under Diagnostic Code 5200 
therefore is not for application.  

In addition, while there was X-ray evidence of a high-riding 
humeral head, there was no evidence of instability in the 
left shoulder, or of any episodes of subluxation or 
dislocation.  

Nor has any treating or examining physician suggested the 
presence of nonunion or loss of head of the humerus.  

The evidence consequently does not support assignment of an 
evaluation in excess of 40 percent for the service-connected 
left shoulder disorder for the period prior to March 20, 2002 
under Diagnostic Code 5202.  
 
Accordingly, the Board finds that the evidence supports 
assignment of a 40 percent evaluation, but not more, for the 
period prior to March 20, 2002.  

The Board notes in passing that the RO chose an effective 
date of March 20, 2002, for the assignment of a 50 percent 
rating based on the VA treatment report of that date.  As 
already discussed, that treatment report did not address the 
left shoulder.  

Moreover, the Board's review of the evidence shows that the 
veteran's left shoulder remained functional, and did not even 
remotely approximate the criteria for a 50 percent 
evaluation, until well after March 20, 2002.  

Nevertheless, as the RO's selection of March 20, 2002 as the 
effective date of the increased evaluation is clearly 
favorable to the veteran, the Board will not disturb the RO's 
determination.  

With respect to the period from March 20, 2002, after 
carefully reviewing the record, the Board concludes that the 
left shoulder disorder is productive of a disability picture 
that more nearly approximates that of unfavorable ankylosis 
of the scapulohumeral articulation, with abduction limited to 
25 degrees from side.  

In this regard, the Board notes that the range of motion in 
the left shoulder has progressively diminished since 2002 to 
the point where his examining physicians have concluded that 
it is ankylosed, and that there is no remaining function with 
respect to movement.  

As already indicated, a maximum 50 percent schedular 
evaluation is assignable for an ankylosed shoulder.  

While the record shows that he has undergone excision of his 
distal clavicle and has X-ray evidence of humeral head 
escape, he has consistently denied any instability in the 
left shoulder, or any episodes of subluxation or dislocation.  
Nor has he required the use of an assistive device at any 
point for his shoulder.  

The VA examinations after March 2002 show that the shoulder 
is ankylosed and nonfunctional, but stable.  None of his 
treating or examining physicians has suggested that the 
veteran has nonunion or loss of head of the humerus, and 
diagnostic studies are similarly silent for such findings.  
Accordingly, the Board finds that an increased evaluation 
under Diagnostic Code 5202 is not warranted.  

Consequently, the Board finds that the evidence does not 
support assignment of an evaluation in excess of 50 percent 
for the service-connected residuals of a left acromioplasty 
with distal clavicle excision for the period from March 20, 
2002.  38 C.F.R. § 4.3.  


II.  Service connection

Factual background

The service medical records are silent for any reference to 
right shoulder complaints or findings.  

The VA treatment records for May 1994 to December 2003 are 
silent for any reference to right shoulder complaints or 
findings until June 2001.  At that time he presented with a 
three-week history of right shoulder pain after pulling 
himself into a truck.  

In July 2001, the veteran clarified that he sustained a 
hyper-abduction injury to his right shoulder after he fell 
from a truck while trying to climb into the vehicle; he 
indicated that he had experienced no right shoulder problems 
prior to the incident.  

A Magnetic Resonance Imaging (MRI) study of the shoulder 
revealed a complete tear of the rotator cuff tendon with 
subacromial and subdeltoid effusions.  An X-ray study the 
same month showed an old, healed midshaft clavicular 
fracture.  Other studies demonstrate arthritis.  

In February 2002 he underwent right shoulder arthroscopy, 
acromioplasty, and distal clavicle resection.  The records 
show he re-injured his shoulder in November 2002.  

At an October 2002 VA examination, the veteran reported that 
he worked as a mechanic, with assistance from his employer's 
son with any activities requiring the use of strength.  

At the veteran's October 2003 hearing before a DRO, his 
representative indicated that the right shoulder disorder was 
secondary to the service-connected left shoulder disorder.  
In other statements, the veteran explained that his left 
shoulder disorder caused him to favor the right shoulder, 
thereby resulting in disability of the latter joint.  

The veteran attended a VA examination in March 2004, at which 
time the examiner concluded that there was no documentation 
of a direct injury to account for the current right shoulder 
problems.  

The examiner concluded that the rotator cuff tear was not 
caused by the left shoulder disorder, but indicated that the 
right shoulder disability might have been aggravated by the 
left shoulder disorder.  

On file is a June 2004 opinion by a VA physician.  After 
reviewing the claims files, he noted that the records did not 
show a service origin for the right shoulder disorder.  He 
concluded instead that the right shoulder disorder was caused 
primarily by the veteran's post-service duties as a mechanic.  

He further noted that, while the veteran likely used his 
right arm more in light of the left shoulder condition, the 
veteran was not working as a mechanic by that point, and 
therefore any compensatory use of the right shoulder would be 
minimal in nature.  

The physician explained in conclusion that it therefore was 
unlikely that decreased use of the left shoulder 
significantly increased the risk of damage to the right 
shoulder.  

The veteran attended a VA examination in August 2005.  He 
reported that, while in service, he had injured both 
shoulders during an incident in which he stopped an engine 
from spinning; he explained that he did not sustain permanent 
damage from the incident.  

The veteran also reported injuring the shoulder in the years 
after service while pulling himself into a truck.  

The examiner concluded that the right shoulder could have 
been injured while working in an occupation involving 
overhead lifting, but that the current right shoulder 
disorder was not caused or aggravated by the left shoulder 
disability.  He further concluded that the right shoulder 
disorder was not incurred in service.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

The service medical records are silent for right shoulder 
complaints or findings, and there is no post-service medical 
evidence of right shoulder disability until more than 16 
years after service.  

The June 2004 and August 2005 VA physicians concluded that 
the right shoulder disorder was not related to service.  

The veteran primarily contends, however, that his right 
shoulder disorder was caused or chronically worsened by his 
left shoulder condition.  He asserts that compensatory use of 
the right shoulder led to the development of his current 
condition.  

Although the record shows that the veteran injured his right 
shoulder in June 2001 while pulling himself into a truck, the 
March 2004 examiner concluded that it was possible the left 
shoulder disorder had aggravated the right shoulder 
condition.  

The June 2004 VA physician moreover noted that the right 
shoulder disorder was primarily (but not exclusively) caused 
by the veteran's duties as a mechanic, and suggested that 
there was some compensatory use of the right shoulder on 
account of the left shoulder disorder.

The August 2005 examiner, in contrast, concluded that the 
right shoulder disorder was not related to the service-
connected left shoulder disorder.  

Given the facts in this case, the Board finds the evidentiary 
record serves to establish that it is at least as likely as 
not that the current right shoulder disability manifested by 
the residuals of rotator cuff tear is chronically worsened by 
his now nonfunctioning service-connected residuals of a left 
acromioplasty with distal clavicle excision on the basis of 
overuse.  

Accordingly, by extending the benefit of the doubt to the 
veteran, secondary service connection for right shoulder 
disability on the basis of aggravation is warranted.  



ORDER

Subject to the regulations controlling disbursement of VA 
monetary benefits, a 40 percent evaluation for the service-
connected residuals of a left acromioplasty with distal 
clavicle excision for the period prior to March 20, 2002, is 
granted.  

Entitlement to an evaluation in excess of 50 percent for the 
service-connected residuals of a left acromioplasty with 
distal clavicle excision for the period beginning on March 
20, 2002, is denied.  

Secondary service connection for the right shoulder 
disability manifested by the residuals of a rotator cuff tear 
is granted.  



REMAND

The record contains evidence indicating that the service-
connected left shoulder disorder may interfere with his 
employment and earning capacity. 

In March 2003, he asserted that his left shoulder disorder 
had affected his employability since about 1997, and that he 
was unable to use the left arm to lift objects.  

The veteran reported that he last worked from October to 
November 2002.  The record shows that he last worked as a 
mechanic. 

At the veteran's April 2003 VA examination, the examiner 
concluded that the left shoulder was nonfunctional, and would 
impact on physical and sedentary employment.  Specifically, 
he noted that the veteran lacked the capacity for physical 
work using his left shoulder, and that even sedentary 
employment was problematic.  

The veteran attended a VA fee basis examination in November 
2003, at which time he asserted that he could not work 
because of his bilateral shoulder disorders.  The examiner 
concluded that the left shoulder was essentially 
nonfunctional.  

The March 2004 and August 2005 VA examiners also found that 
the left shoulder was effectively without function.  

The Board determines that the above factors affecting the 
veteran's employment status reasonably raise the issue of 
entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) and § 4.16(b) in 
connection with his appeal for higher initial ratings for his 
left shoulder disorder. See generally Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); see also VAOPGCPREC 6-96.  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1) and § 
4.16(b), and because the veteran may be prejudiced by the 
Board considering this matter in the first instance, a remand 
is warranted in the present case.  

In addition, in light of the grant of service connection for 
right shoulder disability, the Board notes that the 
provisions of 38 C.F.R. § 4.16(a) must be addressed in this 
connection with the claim for increase.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an extraschedular rating 
pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) and § 4.16(b) for residuals 
of a left acromioplasty with distal 
clavicle excision, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). Among other things, 
the letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate a claim for an 
extraschedular rating.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

3.  After completing all other necessary 
development, including a current VA 
examination if appropriate, the RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b) and § 4.16(b) with 
respect to the veteran's service-
connected left shoulder disability.  

4.  The RO should then adjudicate the 
issue of entitlement to an extraschedular 
rating pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) and § 4.16(b) for 
the service-connected left shoulder 
disability and 38 C.F.R. § 4.16(a).  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must issue the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC).  The veteran should be given an 
opportunity to respond thereto as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


